DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2020 has been entered.
 Response to Amendment
The Amendment filed 8/18/2020 has been entered. Claims 1, 3-5, 30, 34, 36-40 and 42-54 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection, 112(a) and 112(b) rejections previously set forth in the Final Office Action mailed 5/18/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “channel orientation structure that includes a main chamber having a first end, a second end and generally along a first longitudinal axis, a secondary chamber having a first end, a second end, and generally aligned along a second longitudinal axis and a bent portion between the second end of the main chamber and the first end of the secondary chamber” as recited in claim 1, lines 5-12, “first longitudinal axis is curvilinear” as recited in claim 47, “second longitudinal axis is curvilinear” as recited in claim 48, “one or more of the first longitudinal axis and the second longitudinal axis is curvilinear” as recited in claim 49, “the second end of the main chamber is coincident with the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 36 and 54 are objected to because of the following informalities:  
Regarding claim 1, line 27, it appears that the limitation “secondary chamber” should read “the secondary chamber” in order to refer to “a secondary chamber” recited in line 9.

Regarding claim 1, lines 19-20 recites the limitation “the second longitudinal axis of the secondary chamber that is angled relative to the first longitudinal axis of the main 

Regarding claim 36, line 3, it appears that “second end” (recited in second instance) should read “the second end” in order to refer to “a second end” recited in line 3.

Regarding claim 54, line 25, it appears that the limitation “the straight needle” is incomplete therefore, the limitation either needs to have it completed or have the limitation “the straight needle” removed.

Regarding claim 54, lines 15-16 recites the limitation “the second longitudinal axis of the secondary chamber that is angled relative to the first longitudinal axis of the main chamber” which already recited in lines 9-10. Therefore, applicant is requested to remove the repeated limitation.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3, 4, 5, 30, 34 and 47-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure is silent regarding a main chamber and a secondary chamber as required by claims 1 and 54. Examiner acknowledges the disclosure of figure 11 however, figure 11 is silent regarding which portion is the main chamber and which portion is a secondary chamber. Claims 3, 4, 5, 30, 34 and 47-53 being dependent on claim 1 are also rejected. The original disclosure is further silent regarding the first and/or second longitudinal axis is curvilinear as required by claims 47-49.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 5, 30, 34, 40 and 42-49 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The original disclosure is silent regarding the main chamber and the second chamber as required by claims 1 and 54. Additionally, it is unclear from figure 7 regarding which portion can be considered as main chamber and which portion can be considered as a secondary chamber. Therefore, one of ordinary skill in the art would not 

Regarding claim 40, the term “about” renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph 0042 of the original disclosure discloses various lengths ranging from 1.5” to 6” or any length as desired therefore, recitation of “about 4-inches” is unclear regarding whether or not 1.5” can be considered as about 4 inches. For examination purposes, it is construed that any length ranging from 0.5” to 6” can be considered as about 4 inches.
Claims 42-46 being dependent on claim 40 are also rejected.

Regarding claim 46, the limitation “the control syringe and the bent connector are a single piece of material” renders the claim indefinite because the original disclosure do not describe if the elected embodiment (figure 11) comprises the control syringe and the bent connector as a single piece of material. For examination purposes, it is construed that when connecting the control syringe with the bent connector would result in a single piece of material.

Regarding claims 47-49, the limitation “second longitudinal axis is curvilinear”, “first longitudinal axis is curvilinear” and “one or more of the first longitudinal axis and the second longitudinal axis is curvilinear” renders the claim indefinite because according to figure 7, first and second longitudinal axes appears to be linear. For examination purposes, linear axes are construed as curvilinear.

Regarding claim 54, line 29, it is unclear if “the stylette” is positively claimed as a part of the precision steerable and angled medication delivery system because in line 27 recites the limitation “the straight needle configured to retain a stylette” thereby construing the stylette is not positively claimed as a part of the precision steerable and angled medication delivery system in line 27. For examination purposes, it is construed that stylette is positively claimed as a part of the claimed invention. 

Regarding claim 54, lines 38-41, the limitation “wherein the tip of the needle travels … the first longitudinal axis” renders the claim indefinite because it is unclear if “the tip of the needle” is positively claimed to be traveling along the path in the patient or if the tip of the needle is configured to travel along the path in the patient. For examination purposes, it is construed that during guidance of the tip of the needle in the patient, the tip of the needle travels along the path in the patient in a direction … to the first longitudinal axis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 30, 40, 43 and 46-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riitano (US 6,079,979).

a control syringe 90 having a channel orientation structure 20 that includes a main chamber (see “M” in figure 3 below) having a first end (see “FEM” in figure 3 below), a second end (see “SEM” in figure 3 below), and generally aligned along a first longitudinal axis 32, a secondary chamber (see “S” in figure 3 below) having a first end (see “FES” in figure 3 below), a second end (see “SES” in figure 3 below), and generally aligned along a second longitudinal axis (axis parallel to element 60), and a bent portion (see “B” in figure 3 below) between the second end (see “SEM” in figure 3 below) of the main chamber (see “M” in figure 3 below) and the first end (see “FES” in figure 3 below) of the secondary chamber (see “S” in figure 3 below), 
wherein the second longitudinal axis (axis parallel to element 60) of the secondary chamber (see “S” in figure 3 below) is angled (due to the position of element 60 and 32, second longitudinal axis would be angled with respect to first longitudinal axis) relative to the first longitudinal axis 32 of the main chamber (see “M” in figure 3 below), 
wherein the second end (see “SES” in figure 3 below) of the secondary chamber (see “S” in figure 3 below) of the control syringe 90 is configured to couple to a first end (end of element 60 in contact with “SES” in figure 3 below) of a straight needle 60, and the second end (see “SES” in figure 3 below) of the secondary chamber (see “S” in figure 3 below) extends outwardly from the first longitudinal axis 32 (“SES” in figure 3 is extending in a radial direction relative to element 32) of the main chamber (see “M” in figure 3 below) of the control syringe 90 
wherein (i) the second longitudinal axis (axis parallel to element 60) of the secondary chamber (see “S” in figure 3 below) that is angled relative to the first longitudinal axis 32 of the main chamber (see “M” in figure 3 below), and (ii) the first 
wherein the bend angle (column 6, lines 11-16) is an angle between 70 degrees and about 110 degrees, 
wherein the second end (see “SES” in figure 3 below) of the secondary chamber (see “S” in figure 3 below) is configured to position the straight needle 60 at the bend angle α relative to the first longitudinal axis 32 of the main chamber (see “M” in figure 3 below) to facilitate an injection and wherein the main chamber (see “M” in figure 3 below) and secondary chamber (see “S” in figure 3 below) are integrally formed (“M” and “S” are formed from a one piece).

    PNG
    media_image1.png
    579
    861
    media_image1.png
    Greyscale

Regarding claim 30, Riitano teaches wherein the bend angle comprises about 90 degrees (column 6, lines 11-16).


a control syringe 90 having a bent connector 20 at an end and having a first longitudinal axis 32; and the bent connector 20 extending outwardly from the control syringe 90, 
at least a portion (portion of element 20 comprising “M” in figure 3 above) of the bent connector 20 in alignment with a second longitudinal axis (axis parallel to element 60), 
the second longitudinal axis (axis parallel to element 60) being different than the first longitudinal axis 32 and having a bend angle α measured between the first longitudinal axis and the second longitudinal axis, and 
the bent connector 20 connectable to a needle 60 that is steerable (element 60 could be steered using element 20) and having a length of at least about four-inches for delivering medication (column 7, lines 53-57).

Regarding claim 43, Riitano teaches wherein the needle 60 is a straight needle 60.

Regarding claim 46, Riitano teaches wherein the control syringe 90 and the bent connector 20 are a single piece of material (as shown in figure 4, when element 90 and 20 are connected to one another, entire device can be broadly construed as a single piece of material even if the material of element 90 and 20 are same or difference since the claim do not require same material).

Regarding claims 47-49, Riitano teaches wherein the first longitudinal axis 32 is curvilinear, the second longitudinal axis (axis parallel to element 60) is curvilinear, 

Regarding claim 50, Riitano teaches wherein the bent portion (see “B” in figure 3 above) is an interface between the main chamber (see “M” in figure 3 above) and the secondary chamber (see “S” in figure 3 above).

Regarding claim 51, Riitano teaches wherein the second end (see “SEM” in figure 3 above) of the main chamber (see “M” in figure 3 above) is coincident (figure 3) with the first end (see “FES” in figure 3 above) of the secondary chamber (see “S” in figure 3 above).

Regarding claim 52, Riitano teaches wherein the bend angle that is about 70 degrees and about 110 degrees is between about 80 degrees and about 100 degrees (column 6, lines 11-16).

Regarding claim 53, Riitano teaches wherein the bend angle that is the angle between about 70 degrees and about 110 degrees is about 90 degrees (column 6, lines 11-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3-5, 34, 36, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Riitano (US 6,079,979) in view of Hunt et al. (US 3,118,447).
Regarding claim 3, Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 1. Riitano further discloses the control syringe 90 comprises: a control plunger (see “CP” in figure 4 below, “CP” includes element “P” and portion that allows resting of user’s thumb) comprising a syringe plunger (see “P” in figure 4 below) configured to receive a user’s thumb (figure 4); 
a grip (see “G” in figure 4 below) configured to receive two of user’s fingers (figure 4) whereby a fluid retained within the control syringe 90 may be controllably dispensed (figure 4). Riitano is silent regarding a syringe plunger having an opening formed adjacent a top end and configured to receive a user’s thumb.
However, Hunt teaches a design of a syringe (figure 1) comprising a syringe plunger 12 having an opening 32 formed adjacent a top end (end of element 12 where element 32 is located) and configured to receive a user’s thumb (column 3, lines 4-8) for the purpose of facilitating the handling and operation of the syringe in injecting fluid into a patient (column 1, lines 14-18).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the syringe plunger of Riitano to incorporate a syringe plunger having an opening formed adjacent a top end and configured to receive a user’s thumb as taught by Hunt for the purpose of facilitating the handling and operation of the syringe in injecting fluid into a patient (column 1, lines 14-18).

    PNG
    media_image2.png
    717
    585
    media_image2.png
    Greyscale

Regarding claim 4, Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 1. Riitano further discloses further comprising the straight needle 60, and wherein the straight needle 60 is a hollow needle (due to presence of element 76, element 60 is hollow, column 1, lines 22-24, in order to irrigate, fluid has to be delivered from the syringe 90 therefore, element 60 will be in fluid communication with element 90) in fluid communication with the control syringe 90.

Regarding claim 5, Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 1. Riitano further discloses wherein the control plunger (see “CP” in figure 4 above) of the control syringe 90 is configured to slidably exert a positive fluid pressure (putting pressure on element “P” in figure 4 above) on the 

Regarding claim 34, Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 1. Riitano further discloses wherein the hollow needle 60 is steerable along a curved path (figure 5, path followed by element 60) through an intervening tissue (column 8, lines 49-55) to a delivery site 84.

Regarding claims 36 and 39, Riitano discloses a precision steerable and angled medication delivery system (figure 4) comprising: 
a bent connector body (body of element 20) with a first end (see “FEM” in figure 3 above) and a second end (end comprising “DLP” in figure 3 above), the first end (see “FEM” in figure 3 above) and second end (end comprising “DLP” in figure 3 above) being opposite ends of the bent connector body (body of element 20); 
a control syringe 90 in fluid communication with the bent connector body (body of element 20, element 90 is used for injecting fluid into the patient therefore, element 20 has to be in fluid communication with element 90, column 1, lines 22-24) adjacent the first end (see “FEM” in figure 3 above) of the bent connector body (body of element 20) and comprising: 
a syringe body (body of element 90) having a reservoir (although not explicitly recited, reservoir would be construed to be located in a location where arrow of element 90 is pointing in figure 4 since element 90 is used for injecting fluid into the patient, column 1, lines 22-24) for medication and a grip (see “G” in figure 4 above), 
a plunger (see “CP” in figure 4 above) insertable into the reservoir to expel the medication, 

wherein the first end (see “FEM” in figure 3 above) of the bent connector body (body of element 20) has a first longitudinal axis 32 aligned with a syringe longitudinal axis (axis parallel to element 90) of the control syringe 90, 
wherein the second end (end comprising “DLP” in figure 3 above) of the bent connector body (body of element 20) has a second longitudinal axis (axis parallel to element 60) and is configured to align the needle 60 along the second longitudinal axis (axis parallel to element 60), 
wherein the bent connector body (body of element 20) is bent so that a fixed bend angle α is measured between the first longitudinal axis and the second longitudinal axis, 
wherein the fixed bend angle α is at least about 70 degrees (column 6, lines 11-16), and 
wherein the bent connector body (body of element 20) comprises a channel 52 defined through the bent connector body (body of element 20) and connecting the reservoir of the control syringe 90 in fluidic communication to the second end of the bent connector body. 
Riitano is silent regarding wherein the grip comprises a first curved member and a second curved member disposed on opposite sides of the syringe body to each receive a finger, wherein the plunger comprises an at least partial ring configured to receive a user’s thumb wherein the first curved member and the second curved member are both ring apertures that comprise an annulus defining an aperture for receiving a finger therein.
However, Hunt teaches wherein the grip 28 (figure 1) comprises a first curved member (one of two elements 28) and a second curved member (second of two 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the control syringe of Riitano to incorporate wherein the grip comprises a first curved member and a second curved member disposed on opposite sides of the syringe body to each receive a finger, wherein the plunger comprises an at least partial ring configured to receive a user’s thumb wherein the first curved member and the second curved member are both ring apertures that comprise an annulus defining an aperture for receiving a finger therein as taught by Hunt for the purpose of facilitating the handling and operation of the syringe in injecting fluid into a patient (column 1, lines 14-18).

Regarding claim 37, Riitano discloses a distal linear portion (see “DLP” in figure 3 above) comprising the needle 60 extending outwardly from the second end (end comprising “DLP” in figure 3 above) of the bent connector body (body of element 20) and coinciding along a length of the needle 60 with the second longitudinal axis (axis parallel to element 60) at the bend angle α measured relative to the longitudinal axis 32.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riitano (US 6,079,979) in view of Hunt et al. (US 3,118,447) as applied to claim 36 above, and further in view of Bauchert (US 1,569,961).

However, Bauchert teaches a design of a syringe with a needle comprising the needle 16 is disconnectable (page 2, lines 25-30, because element 16 is secured by screwing approach element 16 is disconnectable) from the second end 14 of the bent connector body (body of element 5) for the purpose of using a well-known alternative means for connecting the needle with the bent connector body (page 2, lines 25-30).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the connection between the needle and the second end of the bent connector body of Riitano to incorporate wherein the needle is disconnectable from the second end of the bent connector body as taught by Bauchert for the purpose of using a well-known alternative means for connecting the needle with the bent connector body (page 2, lines 25-30).

Claims 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Riitano (US 6,079,979) in view of Pond (US 6,494,713 B1).
Regarding claim 42, Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 40. Riitano discloses the needle 60 is affixed to an end 44 of the bent connector 20 but is silent regarding wherein the bent connector is permanently affixed to the needle extending outwardly from an end of the bent connector.
However, Pond teaches a design of a bent connector body (body of element 22 in figures 6 and 9) wherein the bent connector 22 is permanently affixed (column 4, lines 1-6, “adhesive”) to the needle 10 extending outwardly from an end of the bent connector 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the connection between the needle and the second end of the bent connector to include the bent connector is permanently affixed to the needle extending outwardly from an end of the bent connector as taught by Pond for the purpose of connecting the needle to the second end of the bent connector body using a well-known alternative approach (column 4, lines 1-6).

Regarding claim 45, Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 40. Riitano discloses the needle 60 is affixed to the bent connector 20 but is silent regarding wherein the needle is permanently affixed to the bent connector.
However, Pond teaches a design of a bent connector body (body of element 22 in figures 6 and 9) wherein the needle 10 is permanently affixed (column 4, lines 1-6, “adhesive”) to the bent connector 22 for the purpose of connecting the needle to the second end of the bent connector body using a well-known alternative approach (column 4, lines 1-6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the connection between the needle and the bent connector to include the needle is permanently affixed to the bent connector as taught by Pond for the purpose of connecting the needle to the bent connector body using a well-known alternative approach (column 4, lines 1-6).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Riitano (US 6,079,979) in view of Bauchert (US 1,569,961).

However, Bauchert teaches a design of a syringe with a needle comprising the needle 16 is disconnectable (page 2, lines 25-30, because element 16 is secured by screwing approach element 16 is disconnectable) from the bent connector body (body of element 5) for the purpose of using a well-known alternative means for connecting the needle with the bent connector body (page 2, lines 25-30).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the connection between the needle and the second end of the bent connector body of Riitano to incorporate wherein the needle is disconnectable from the bent connector body as taught by Bauchert for the purpose of using a well-known alternative means for connecting the needle with the bent connector body (page 2, lines 25-30).

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riitano (US 6,079,979) in view of Lipari (US 2,748,768).
Regarding claim 54, Riitano discloses a precision steerable and angled medication delivery system (figure 4) comprising: 
a control syringe 90 that includes: 
a main chamber (see “M” in figure 3 above) having a first end (see “FEM” in figure 3 above), a second end (see “SEM” in figure 3 above), and generally aligned along a first longitudinal axis 32, 
a secondary chamber (see “S” in figure 3 above) having a first end (see “FES” in figure 3 above), a second end (see “SES” in figure 3 above), and generally aligned along a second longitudinal axis (axis parallel to element 60), and 

wherein the second longitudinal axis (axis parallel to element 60) of the secondary chamber (see “S” in figure 3 above) is angled relative to the first longitudinal axis 32 of the main chamber (see “M” in figure 3 above), 
wherein the second end of the secondary chamber of the control syringe is configured to couple to a first end (end of element 60 in contact with element 20) of a straight needle 60, and the second end (see “SES” in figure 3 above) of the secondary chamber (see “S” in figure 3 above) extends outwardly (element “S” is extending radially from element 32 therefore construed as extending outwardly) from the first longitudinal axis  32 of the main chamber of the control syringe 90, 
wherein (i) the second longitudinal axis (axis parallel to element 60) of the secondary chamber (see “S” in figure 3 above) is angled relative to the first longitudinal axis 32 of the main chamber (see “M” in figure 3 above), and (ii) the first longitudinal axis 32 of the main chamber (see “M” in figure 3 above) define a bend angle α between the first longitudinal axis 32 and the second longitudinal axis (axis parallel to element 60), 
wherein the bend angle (column 6, lines 11-16) is an angle between about 70 degrees and about 110 degrees, 
wherein the second end of the secondary chamber is configured to position the straight needle 60 at the bend angle α relative to the first longitudinal axis 32 of the main chamber (see “M” in figure 3 above) to facilitate an injection, and 
wherein the main chamber (see “M” in figure 3 above) and secondary chamber (see “S” in figure 3 above) are integrally formed (element 20 is one piece and elements “M” and “S” in figure 3 above are only part of it); 
the straight needle 60, 

wherein the precision steerable and angled medication delivery system (figure 4) is configured while in use to provide the first longitudinal axis 32 of the main chamber (see “M” in figure 3 above) of the control syringe 90 to be oriented parallel to a patient's skin (as shown in figure 4, device shown in figure 4 is configured to be positioned in any manner as required by claim and can be steered by an anchoring pivot provided by a resting hand emplaced on the patient’s skin in a manner claimed in the current claim) and constrained at one end by an anchoring pivot provided by a resting hand emplaced on the patient's skin while engaging the precision steerable and angled medication delivery system and during guidance of the tip of the needle in the patient along a path around an obstacle (obstacle could be construed as anything (e.g. portion of element 80 surrounding the placement of element 60 or patient’s lips etc.) that obstructs the positioning of element 60 at appropriate delivery site) and through intervening tissue to a delivery site in the patient, and wherein the tip of the needle travels along the path in the patient in a direction that has a vector component that is parallel to the first longitudinal axis 32 in response to movement of the control syringe in a direction having a vector component that is also parallel to the first longitudinal axis 32. Riitano is silent regarding wherein the stylette is configured to at least partially occupy a fluid passage through the needle and preserve an opening thereof at least prior to attachment of the needle to the second end of the secondary chamber.

It is further construed that one of ordinary skill in the art when modifying Riitano in view of Lipari will place element 32 of Lipari in contact with element 44 of Riitano and element 36 of Lipari will not be longer than the length of element 60 of Riitano. Furthermore, the limitation “at least partially occupy a fluid passage … prior to attachment of the needle to the second end of the secondary chamber” is an intended use. Therefore, during manufacturing of Riitano device if element 36 of Lipari is attached to the element 60 of Riitano prior to attachment of element 60 of Riitano with element 44 of Riitano even then the element 60 of Riitano is capable to receive element 36 of Lipari.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify a precision steerable and angled medication delivery system of Riitano to incorporate wherein the stylette is configured to at least partially occupy a fluid passage through the needle and preserve an opening thereof at least prior to attachment of the needle to the second end of the secondary chamber as taught by Lipari for the purpose of maintaining sterility until the needle is ready for use (column 2, line 63-column 3, line 2).

Response to Arguments
Applicant's arguments filed 8/18/2020 have been fully considered but they are not persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783